FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00369-CV

                   Lavelle BROWN, Kathia Viquez and Viquez Realty, LLC
                               Appellant/Cross- Appellee,

                                               v.

                                     Krista GILMORE,
                                  Appellee/Cross- Appellant,

                 From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2021CV00936A
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
     Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief is
due September 26, 2022.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court